Citation Nr: 1011877	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.

2.  Entitlement to service connection for detached retina of 
the left eye.

3.  Whether the Veteran perfected a timely appeal of his 
claim for service connection for a detached retina of the 
right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from December 1956 to 
December 1976. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran was scheduled for a videoconference hearing at 
the RO in July 2008, but withdrew his request for a hearing 
prior to this date.

In October 2008 the Board remanded these matters to the RO 
for additional development.  After completing the requested 
actions, the RO continued the denial of the claims (as 
reflected in a March 2009 supplemental statement of the case) 
and returned these matters to the Board for additional 
appellate consideration.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
radiculopathy of the left lower extremity, the Board has 
characterized this issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  Since the July 12, 2004 effective date of service 
connection, the Veteran has had radiculopathy of the left 
lower extremity that more nearly approximates mild, rather 
than moderate symptoms. 

2.  The competent medical evidence establishes that the 
Veteran does not currently have a detached retina of the left 
eye.

3. The Veteran filed a timely May 2008 notice of disagreement 
with a September 2007 RO decision that denied service 
connection for a detached retina of the right eye; however, 
the RO initially failed to issue a statement of the case 
(SOC) in response.

4.  In October 2008, the Board remanded the Veteran's claim 
for service connection for a detached retina of the right eye 
for the RO to issue a SOC on this issue.

5. As directed, the RO issued the Veteran a SOC addressing 
the claim for service connection for a detached retina of the 
right eye on May 1, 2009.  The Veteran was advised to file 
his Substantive Appeal within 60 days from the date of the 
SOC issued in May 2009, or within the remainder of the one-
year period from the date of notice of the RO decision being 
appealed (September 2007), whichever was later.

6.  The Veteran never filed a Substantive Appeal in response 
to the SOC issued in May 2009, and while a November 2009 
appellant's brief submitted by the Veteran's representative 
expresses continued disagreement, such correspondence is 
untimely.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the left lower extremity are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.120, 4.124a, Diagnostic Code 8520 (2009)

2.  The criteria for service connection for detached retina 
of the left eye are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

3.  A timely Substantive Appeal has not been received from 
the September 2007 rating decision that denied the Veteran's 
claim for service connection for a detached retina of the 
right eye; thus, the Board has no jurisdiction to consider 
this issue.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.202, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a September 2004 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claim for service connection.  Following 
this notice letter, the RO granted service connection for 
radiculopathy of the left lower extremity.  In a March 2006 
and November 2008 post-rating letter, which was consistent 
with Dingess/Hartman, the Veteran was provided notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for each of the disabilities on appeal.  
In a November 2008 letter, the Veteran was again provided 
with notice of the information and evidence needed to 
substantiate his claim for service connection for a detached 
retina of the left eye.   Following the issuance of the March 
2006 and November 2008 notice letters described above, the 
Veteran and his representative were afforded further 
opportunities to present pertinent information and/or 
evidence pertinent to the matters on appeal before the RO 
readjudicated these matters (as reflected in a March 2009 
SSOC).  Hence, the Veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice. See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA and private 
medical records, and the reports of October 2004, January 
2006, and February 2009 VA examinations.  In addition, 
various written statements provided by the Veteran and his 
representative are associated with the claims file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased rating

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The Veteran's radiculopathy of the left lower extremity is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.124a, DC 8520 for paralysis of the sciatic nerve. 

Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is 
warranted for mild incomplete paralysis of the sciatic nerve. 
A 20 percent rating is warranted for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is 
assigned for moderately severe incomplete paralysis, and a 60 
percent rating is assigned for severe incomplete paralysis 
with marked atrophy.  An 80 percent rating is assigned for 
complete paralysis, wherein the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or lost. Id.

Radiculopathy is a disability ordinarily rated in proportion 
to the impairment of motor, sensory, or mental function.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 
4.120, 4.124a.   

The evidence of record includes an October 2003 EMG/nerve 
conduction study that revealed an impression of an axonal 
sensorimotor peripheral neuropathy.  A left S1 radiculopathy 
could not be entirely excluded.  

A May 2004 MRI of the lumbar spine revealed central disc 
osteophyte complex at L5/S1, which closely approximated the 
S1 nerve root on the left.  Remaining minimal degenerative 
disk disease was seen within the lower lumbar spine with no 
neural foraminal or nerve root involvement.

An October 2004 VA spine examination report reflects that the 
Veteran complained of low back pain that burns into the lower 
buttock and down the left posterior thigh.  It interfered 
with his ability to sleep, and he would get up three to four 
times a night due to discomfort and to reposition.  He also 
stated that he had problems with numbness of the left 
posterior thigh, calf, and foot.  Functional assessment 
revealed that the Veteran was independent in walking, 
transfers, and all activities of daily living, with the 
exception of cutting his toenails and tying his shoes.  He 
was able to drive for a period of less than two hours.  He 
retired from working in 1999.  Physical examination revealed 
no atrophy in his lower extremity.  His muscle strength of 
the left hip, knee, foot, and ankle was +3/5 throughout and 
fatigued considerably with repetition more than two times.  
His deep tendon reflexes at the patella were +1, and the 
Achilles was flat without response.  He had a negative 
Babinski bilaterally and a negative Romberg.  He had +1 
dorsalis pedis and posterior tibialis pulses on the left 
foot.  He had +1 edema from the mid tibia to the dorsal area 
of the left foot.  He had a negative straight leg raising 
sitting, and a positive straight leg on the left at 20 
degrees lying.  He had decreased sensation to light touch 
over the left lateral thigh, calf, and foot area.  The 
diagnosis was lumbosacral spine with left leg radiculopathy 
affecting the Veteran approximately fifteen days out of each 
month due to increasing flares.   

In a September 2005 letter, a physician noted that the 
Veteran was seen by neurology for peripheral neuropathy and 
S1 radiculopathy.  He noted findings discussed above in prior 
EMG and MRIs.  He stated that the Veteran's neuropathy and 
radiculopathy had worsened even on the maximum dosage of 
prescribed medications.  

A January 2006 VA examination report reflects that the 
Veteran complained of left low back pain into the hip, the 
left leg, and posterior leg to the calf with numbness and 
weakness.  Physical examination revealed negative straight 
leg raising.  He had 5/5 motor strength throughout the lower 
extremities.  No evidence of atrophy in the lower 
extremities.  He had decreased sensation circumferentially 
from approximately the junction of the middle and third 
thirds of the calf, getting progressively denser as you go 
distally.  He also had venostasis changes from mid calf, 
distally; 2+ pulses; no pedal edema; downgoing toes; and 2+ 
deep tendon reflexes at the knees, trace at the ankles.  The 
VA examiner noted that he reviewed the claims file, to 
include several neurology notes, most of which conclude that 
the Veteran's peripheral neuropathy was likely to be not 
related to an S1 radiculopathy.  The impression was bilateral 
lower extremity peripheral neuropathy of unclear etiology and 
degenerative disk disease of the lumbar spine with a mild 
radiculopathy.  

A February 2009 VA examination report reflects that the 
Veteran complained of pain in the left posterior leg that 
resulted in him not being able to sleep on his left side, and 
he could not sit for more than an hour because of both legs 
hurting, left greater than the right.  He was unable to walk 
for more than a half an hour because of his right knee and 
bilateral foot pain.  He took Cymbalta and Lyrica with 
relief.  He had numbness and tingling permanently on the left 
side about half of the way up the calf circumferentially.  A 
physical examination revealed that he had 5/5 motor strength 
throughout the lower extremities, 2+ deep tendon reflexes 
equal and symmetric.  He had 2+ deep tendon reflexes at the 
knees and ankles.  He had downgoing toes, bilaterally.  He 
had decreased sensation on the left lower extremity from 
approximately the middle of the calf distally.  The 
impression was that the Veteran had mild left-sided lumbar 
radiculopathy secondary to his service-connected lumbar spine 
degenerative disk disease.  In addition, he had four-
extremity peripheral neuropathy for which there was 
documentation in the chart of being axonal, and, therefore, 
not consistent with radicular symptoms.  

In light of the above, the Board finds that since the July 
12, 2004 effective date for the grant of service connection, 
the Veteran's radiculopathy of the left lower extremity has 
resulted in symptoms consistent with the current 10 percent 
disability rating.
 
The Veteran has consistently complained of tingling and 
numbness in left lower extremity, and he continued to report 
similar symptoms during treatment and during VA examinations.  
The VA examinations, collectively, showed that he had 
decreased sensation to touch on the left lower extremity.  
Even considering the October 2004 VA examination findings 
that his muscle strength of the left hip, knee, foot, and 
ankle was +3/5 throughout and fatigued considerably with 
repetition more than two times, such does not reflect 
symptoms consistent with a moderate incomplete paralysis of 
the sciatic nerve.  In fact, none of the VA examiner's 
described the Veterans radiculopathy of the left lower 
extremity as anything but mild.  

Therefore, based on the objective findings in the VA medical 
records, diagnostic reports, and VA examination reports, the 
Board finds that the Veteran's radiculopathy of the left 
lower extremity has most nearly approximated mild incomplete 
paralysis of the sciatic nerves for the entire period since 
the July 12, 2004 effective date of the grant of service 
connection.  

The Board also notes that in exceptional cases an 
extraschedular rating may be provided.  38 C.F.R. § 3.321.  
The United States Court of Appeals for Veterans Claims 
(Court) has set out a three-part test, based on the language 
of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran 
is entitled to an extra-schedular rating: (1) the established 
schedular criteria must be inadequate to describe the 
severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with 
employment or frequent periods of hospitalization; and (3) 
the award of an extra-schedular disability rating must be in 
the interest of justice.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

The Board finds that the rating criteria contemplates the 
symptoms exhibited by the Veteran's service-connected 
disability.  The Veteran's radiculopathy of the left lower 
extremity is manifested by symptoms such as tingling, 
numbness, and pain.  These manifestations are contemplated in 
the rating criteria.  The rating criteria are therefore 
adequate to evaluate the Veteran's disability and referral 
for consideration of extraschedular rating is not warranted. 

Finally, the Board is aware that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.  In the present case, 
however, the Board finds that neither the Veteran's 
contentions nor the medical findings of record raise a TDIU 
claim.

In summary, the Board must conclude that the criteria for an 
initial rating in excess of 10 percent for radiculopathy of 
the left lower extremity have not been met at any point since 
the effective date of the grant of service connection for 
this disability.  As such, there is no basis for staged 
rating, pursuant to Fenderson, and the claim for a higher 
initial rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against assignment of any higher rating for the 
Veteran's radiculopathy of the left lower extremity, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

As noted above, the initial requirement for establishing a 
valid claim for service connection consists of evidence of a 
current disability, and with regard to the Veteran's claimed 
detached retina of the left eye, this objective criterion has 
not been met.

Initially, the Veteran's STRs do not demonstrate treatment 
for or a diagnosis of detached retina of the left eye.  Post-
service medical records include a January 2006 VA examination 
report that diagnosed the Veteran with chronic retinal 
detachment in his right eye.  A February 2009 VA examination 
report reflects that the Veteran complained of ocular 
irritation in his right eye.  Physical examination revealed 
no evidence of retinal detachment in the left eye.  In an 
addendum, the VA examiner stated that the Veteran definitely 
had retinal detachment in his right eye.  Thus, the Board 
finds that the medical evidence in this case fails to 
establish the Veteran has a current detached retina of the 
left eye, and neither he nor his representative has 
presented, identified, or even alluded to the existence of 
any such evidence.

The Board has considered the Veteran's statements; however, 
in his April 2006 substantive appeal, the Veteran stated that 
the detached retina was actually in his right eye, not his 
left eye.  Thus, his statement further supports the 
conclusion that he does not currently have a detached retina 
in his left eye.  In any event, the Veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, competent 
and persuasive medical evidence does not establish a current 
disability upon which to predicate a grant of service 
connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection for 
detached retina of the left eye must be denied, because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

Accordingly, the benefit of the doubt doctrine of 38 U.S.C.A. 
§ 5107(b) is not for application in this case, and the 
Veteran's claim for service connection for detached retina of 
the left eye must be denied.

IV.  Timeliness of appeal

It is well-established doctrine that any statutory tribunal, 
like the Board, must ensure that it has jurisdiction over 
each case before adjudicating the merits of such case, and 
that a potential jurisdictional defect may be raised by the 
tribunal, sua sponte or by any party, at any state in the 
proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

To have jurisdiction to review an RO denial, the Board must 
have before it a timely substantive appeal.  A timely 
substantive appeal requires, first, a written notice of 
disagreement (NOD) within one year after the date of notice 
of the RO denial.  An NOD is a written statement of a 
claimant or his representative expressing dissatisfaction 
with an adjudicative determination of the agency of original 
jurisdiction (that is, the RO) and a desire to contest it.  
38 C.F.R. § 20.201 (2009). Thereafter, the RO must issue a 
Statement of the Case (SOC) on the matter being appealed.  
Then, the appeal must be perfected by a final step - the 
filing of a VA Form 9 or other written equivalent thereof, 
indicating an intention to seek appeal to the Board.  38 
U.S.C.A. § 7105(a) (West 2002), 38 C.F.R. §§ 20.200-20.202 
(2009).  A timely substantive appeal is one filed in writing, 
within 60 days of the date of notice of the SOC, or within 
the remainder of the one-year period of the date of notice of 
the RO decision being appealed, whichever is later.  The date 
of mailing of the SOC will be presumed to be the same as the 
date of the SOC.  See 38 C.F.R. § 20.302 (2009).

An extension of the 60-day period for filing a substantive 
appeal, or of the 60-day period for responding to a statement 
of the case or supplemental statement of the case may be 
granted for good cause.  38 C.F.R. § 20.303.  If a timely 
appeal is not filed with a determination, it becomes final.  
38 U.S.C.A. § 7105(c).  If a timely substantive appeal has 
not been received, the appeal may be dismissed. VAOPGCPREC 9-
99.

In a September 2007 rating decision, the RO denied the claim 
for service connection for a detached retina of the right 
eye.  In May 2008, VA received a timely NOD on the 
aforementioned issue.  However, the RO initially failed to 
issue an SOC.

In October 2008, the Board remanded the claim for service 
connection for a detached retina of the right eye to the RO, 
in part, for issuance of a SOC, pursuant to Manlincon v. 
West, 12 Vet. App. 238, 240 (1999).  On May 1, 2009, the RO 
issued an SOC addressing the claim for service connection for  
detached retina of the right eye.  The cover letter 
accompanying the SOC indicates that a blank VA Form 9 and 
information concerning various hearing options available to 
the Veteran were provided.  That letter also notified the 
Veteran that he must file a substantive appeal within 60 days 
from the date of the cover letter, or within the remainder, 
if any, of the one-year period from the date of the letter 
notifying him of the rating decision being appealed, and that 
he may request an extension of time to perfect an appeal 
before the time limit for perfecting appeal expires.  He was 
also advised that if the RO did not hear from the Veteran 
within the stated time period, his case would be closed.

The record does not show that VA ever received a VA Form 9, 
or equivalent letter. In November 2009, the Veteran's 
representative submitted a written appellant's brief, which 
could have been accepted as a Substantive Appeal.  However, 
because the brief was received more than one year after 
notice of the September 2007 rating decision, and more than 
60 days after the issuance of the SOC on May 1, 2009, it is 
untimely.

The Veteran and his representative were notified of the 
Board's intent to address the timeliness of the substantive 
appeal in a letter dated January 13, 2010.  To date, no 
response has been received from the Veteran or his 
representative. 
The Board also notes that there is no evidence of 
communication from the Veteran or a representative seeking an 
extension of time to perfect his appeal, received after the 
SOC was issued.  38 C.F.R. § 20.303 (2009).

When a claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Under 38 U.S.C.A. § 7105(d), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Inasmuch as the Veteran has 
failed to timely perfect an appeal as to the claim for 
service connection for a detached retina of the right eye, 
there are no allegations of errors of fact or law for 
appellate review at this time. Accordingly, the Board does 
not have jurisdiction to review this appeal, and it must be 
dismissed.

ORDER

An initial rating in excess of 10 percent for radiculopathy 
of the left lower extremity is denied.

Service connection for detached retina of the left eye is 
denied.

The claim of entitlement to service connection for a detached 
retina of the right eye is dismissed for lack of Board 
jurisdiction.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


